Opinion issued December 10, 2013.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00790-CV
                            ———————————
      SOUTHAMPTON PLACE EXTENSION PROPERTY OWNERS’
                  ASSOCIATION, Appellant
                                        V.
              ROBERT THURMOND, VALERIE THURMOND,
                  AND ANN HIGHTOWER, Appellees



                    On Appeal from the 129th District Court
                             Harris County, Texas
                       Trial Court Case No. 2010-51417



                          MEMORANDUM OPINION

      The parties have filed a “Joint Motion to Dismiss with Prejudice,”

representing that they have agreed to settle this matter. They request that we grant
their motion and render judgment effectuating their agreement to dismiss the

appeal with each party to bear its own costs. See TEX. R. APP. P. 42.1(a)(2)(A). No

opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal with prejudice,

with costs taxed against the party incurring same. See TEX. R. APP. P.

42.1(a)(2)(A). We dismiss all other pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                         2